DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claims 5 and 20 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Product by Process
Please note, claims 2-3, 10 and 17 include product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11014699 in view of Smith (US 20150108387 A1). 

Application 17237265
Patent 11014699
1-3
1
4
2
5
3 (See Product by Process Paragraph)
6
4

5
8
6
9
Smith (22, 30; Paragraph [0017], [0033])
10
1; 8 and Smith (22, 30; Paragraph [0017], [0033])
11
9
12
10
13
11
14
12
15
13
16
7
17
14 and Smith (22, 30; Paragraph [0017], [0033])
18
15
19
16
20
17



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 10538351 in view of Smith (US 20150108387 A1) and Okabayashi (JP 2012111549 A). 
Application 17237265
Patent 10538351
1
1

Smith (22, 30; Paragraph [0017], [0033])
4
2
5
3
6
4
7
5
8
6
10
7
11
8
12
8
13
10
14
11
15
Okabayashi (Translation Paragraph 28)
17
12
18
13
19
14
20
15



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-8, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabayashi (JP 2012111549 A; translation provided).
Claim 1, Okabayashi discloses a closed end bottom and an open neck (51a)longitudinally opposed thereto, the open neck comprising: 
a first surface (12a, 52) having a first surface diameter; 
a second surface (see inner surface of neck opening 5 la below surface 12a, 52) disposed interior to the first surface and having a second surface diameter less than the first surface diameter; and 
a transition (see change of orientation of the step 52 of the first surface with respect to the surface below the step) distinguishing the first surface from the second surface, 
wherein a product delivery device (12) complementary to the second surface can be disposed thereon and not interfere with a valve 913) operable by a user when the valve is attached to the open neck in engagement with the first surface, at least one of the first surface and the second surface being a sealing surface to prevent escape of propellant from the outer container (51) to ambient when a valve is attached to the first surface (See interaction of step 52 of the first surface and step part 31 a of valve 13, final sentence of paragraph 28).

Claim 4, Okabayashi discloses wherein the first surface (12a, 52) forms a funnel shape, the funnel shape sloping downwardly towards the longitudinal axis.



Claim 6, Okabayashi discloses wherein the first surface (12a, 52) and the second surface (see inner surface of neck opening 5 la below surface 12a, 52) are integral with each other.

Claim 7, Okabayashi discloses wherein the product delivery device comprises a dip tube (21a), the dip tube being sealingly engaged with the second surface.

Claim 8, Okabayashi discloses wherein the product delivery device comprises a bag (12), the bag being sealingly engaged with the second surface (see inner surface of neck opening 51 a below surface 12a, 52), the valve (13) being sealingly engaged with the first surface (12a, 52).

Claim 16, Okaybayashi discloses wherein the product delivery device comprises a bag collar or a dip tube collar, and wherein bag collar or the dip tube collar are attached to at least one of the first surface and the second surface (FIG 7, element 22, 32 is press fit to 12a, 51a).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okabayashi (JP 2012111549 A; translation provided) as applied to claim 1 above and in further view of Smith (US 20150108387 A1).
Claim 2, Okaybayashi substantially discloses the apparatus as claimed above but is silent on wherein a weld is present between the valve and at least one of the first surface and the second surface.
Smith teaches a weld is present between the valve (22, 30; Paragraph [0017], [0033]) and at least one of the first surface and the second surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabayashi with weld as taught by Smith in order to providing a secure attachment and seal.

Claim 3, the modified apparatus of Okabayashi teaches wherein the weld (Smith: 22, 30; Paragraph [0017], [0033]) is formed by spin welding (see product by process paragraph above).


Smith teaches wherein a weld is present between the valve and the first surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabayashi with a weld as taught by Smith in order to providing a secure attachment and seal.

Claim 10, Okabayashi discloses an outer container (51) comprising a closed end bottom and an open neck (51a) longitudinally opposed thereto, the open neck comprising: 
a first surface (12a, 52) having a first surface diameter; 
a second surface (see inner surface of neck opening 51 a below surface 12a, 52) disposed interior to the first surface and having a second surface diameter less than the first surface diameter, 
a valve (13)sealed to at least one of the first surface and the second surface and being operable to dispense product from the aerosol dispenser; 
a product delivery device (12) disposed within the outer container and substantially disposed below the valve, wherein the product delivery device is in fluid communication with the valve; wherein one of the first surface and the second surface being a sealing surface to sealingly prevent escape of propellant (B) from the outer container to ambient or to the product delivery device; and 

But is silent on a weld sealing the product delivery device to at least one of the first surface and the second surface.
Smith teaches a weld (22, 30; Paragraph [0017], 0017]) sealing the product delivery device to at least one of the first surface and the second surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabayashi with a weld as taught by Smith in order to providing a secure attachment and seal.

Claim 11, Okabayashi discloses wherein the product delivery device comprises a bag 912).

Claim 12, Okabayashi discloses wherein the first surface (12a, 52) and the second surface (see inner surface of neck opening 51 a below surface 12a, 52) are contiguous.

Claim 13, Okabayashi discloses wherein the first surface (12a, 52) and the second surface (see inner surface of neck opening 51 a below surface 12a, 52) are contiguous and form a frustrum of a cone.

Claim 14, Okaybayashi discloses wherein the product delivery device comprises a dip tube (21a).

Claim 15, Okabayashi discloses consisting essentially of Resin Identification Code 1/01 (Paragraph 28).

Claim 17, Okaybayashi discloses an outer container (51) comprising a closed end bottom and an open neck (51a) longitudinally opposed thereto, the open neck comprising: 
a first surface (12a, 52) having a first surface diameter; 
a second surface (see inner surface of neck opening 51 a below surface 12a, 52) disposed interior to the first surface and having a second surface diameter less than the first surface diameter, 
a product delivery device (12) disposed within the outer container and substantially disposed below the valve, wherein the product delivery device is in fluid communication with the valve; and 
an actuator (17) operably connected to the valve for selectively dispensing product from the aerosol dispenser upon demand.
But is silent on a valve sealed by a first weld to at least one of the first surface and the second surface and being operable to dispense product from the aerosol dispenser; and a second weld sealing the product delivery device to at least one of the first surface and the second surface prevent escape of propellant from the outer container to ambient.
Smith teaches a welding a first and second surface (22, 30; Paragraph [0017], [0033]).

While smith does not recite the specific number of welds necessary in order to provide a seal it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple welds in order to provide a secure attachment and seal, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B.).

Claim 18, Okaybayashi discloses wherein the first surface (12a, 52) and the second surface (see inner surface of neck opening 51 a below surface 12a, 52) are rectilinear and form an obtuse angle therebetween (FIG 7).

Claim 19, Okabayashi discloses wherein the first surface (12a, 52) and the second surface (see inner surface of neck opening 51 a below surface 12a, 52) form an obtuse angle therebetween (FIG 7), one of the first surface (12a, 52) and the second surface (see inner surface of neck opening 51 a below surface 12a, 52) being generally perpendicular to the longitudinal axis.

Claim 20, Okabayashi discloses wherein at least one of the first surface and the second surface is generally concave or convex (12a, 52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754